
	
		II
		111th CONGRESS
		2d Session
		S. 3759
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Bingaman (for
			 himself, Mrs. Boxer, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to authorize the
		  Secretary of Energy to issue conditional commitments for loan guarantees under
		  certain circumstances.
	
	
		1.Conditional commitments for
			 loan guaranteesSection 1702
			 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at the
			 end the following:
			
				(l)Deadline for
				OMB reviewIf the Secretary submits to the Director of the Office
				of Management and Budget a loan guarantee for review and comment, the Secretary
				may, taking into consideration comments made by the Director, issue a
				conditional commitment to enter into the loan guarantee at least 30 days
				subsequent to the submittal, without further approval from the
				Director.
				.
		
